Name: 2003/719/EC: Council Decision of 2 October 2003 appointing three Dutch members and three Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2003-10-11

 Avis juridique important|32003D07192003/719/EC: Council Decision of 2 October 2003 appointing three Dutch members and three Dutch alternate members of the Committee of the Regions Official Journal L 260 , 11/10/2003 P. 0019 - 0019Council Decisionof 2 October 2003appointing three Dutch members and three Dutch alternate members of the Committee of the Regions(2003/719/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Netherlands Government,Whereas:(1) On 22 January 2002 the Council adopted a Decision appointing the members and alternate members of the Committee of the Regions(1).(2) Three seats of members of the Committee of the Regions have fallen vacant following the expiry of the mandates of Ms JACOBS, Mr VAN KLAVEREN and Mr VERBURG, and three seats of alternate members have fallen vacant following the expiry of the mandates of Mr BOERTJENS, Ms KALLEN-MORREN and Mr VAN NISTELROOIJ, of which the Council was notified on 10 September 2003,HAS DECIDED AS FOLLOWS:Sole Article(a) The following are hereby appointed members of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2006:1. Mr G.J. JANSEN, Commissaris van de Koningin in de provincie Overijssel, to replace Ms JACOBS;2. Mr P.A. BIJMAN, gedeputeerde van de provincie FryslÃ ¢n, to replace Mr VAN KLAVEREN;3. Mr J.P.J. LOKKER, gedeputeerde van de provincie Utrecht, to replace Mr VERBURG.(b) The following are hereby appointed alternate members of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2006:1. Mr H. BLEKER, gedeputeerde van de provincie Groningen, to replace Mr BOERTJENS;2. Mr M.J.A. EURLINGS, gedeputeerde van de provincie Limburg, to replace Ms KALLEN-MORREN;3. Mr O. HOES, gedeputeerde van de provincie Noord-Brabant, to replace Mr VAN NISTELROOIJfor the remainder of the term of office, which ends on 25 January 2006.Done at Brussels, 2 October 2003.For the CouncilThe PresidentG. Pisanu(1) OJ L 24, 26.1.2002, p. 38.